*539ORDER
PER CURIAM:
Petitioner filed an application for an appropriate writ to review the actions of the district court in the case of Resner v. Northern Pacific Railway, our cause No. 12104, reported in Mont. 505 P.2d 86. Petitioner contends that the district court misconstrued the remittitur of this Court in entering judgment.
The matter was set for an adversary hearing. Upon that hearing counsel for the parties appeared by briefs and in oral argument and the matter was taken under advisement.
The Court having now considered the arguments, briefs and the previous proceedings in regard to cause No. 12104, as above entitled, it is ordered that the relief requested be denied and this proceeding is ordered dismissed.